                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALEKSANDR L. YUFA,
                                                                                       Case No. 09-cv-01388-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER GRANTING MOTION TO
                                                                                       DISMISS
                                  10     PARTICLE MEASURING SYSTEMS,
                                         INC.,                                         Re: Dkt. No. 118
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Particle Measuring Systems, Inc.’s (“PMS”) motion to

                                  15   dismiss. Defendant filed its motion to dismiss on February 23, 2019. Dkt. No. 118. Pro

                                  16   se plaintiff Aleksandr L. Yufa did not file an opposition, and the deadline to do so has now

                                  17   passed. Similarly, PMS did not file a reply by its deadline to do so. The court finds this

                                  18   matter suitable for decision without oral argument. Having read PMS’ motion, and

                                  19   carefully considered the relevant arguments and legal authority, and good cause

                                  20   appearing, the court hereby GRANTS defendant’s motion to dismiss.

                                  21          Plaintiff’s Third Amended Complaint accuses PMS of infringing on U.S. Patent No.

                                  22   6,346,983 (“the ’983 Patent” or the “patent-in-suit”). Dkt. No. 59.

                                  23          The ’983 Patent, as well as other patents previously owned by Yufa, was also the

                                  24   subject of a parallel infringement-related litigation in Yufa v. TSI, 09-1315 KAW (N.D.

                                  25   Cal.) (henceforth, “TSI”), presided over by Magistrate Judge Westmore. In that action,

                                  26   the defendant, TSI, eventually obtained a monetary judgment against Yufa. TSI, Dkt.

                                  27   Nos. 176-177, 205. After additional litigation, Judge Westmore appointed a receiver and

                                  28   compelled Yufa to assign seven of his patents, including the patent-in-suit, to the
                                  1    receiver, so that the patents could be sold to satisfy TSI’s judgment against Yufa. TSI,

                                  2    Dkt. Nos. 240, 295, 299. On December 20, 2018, TSI was the winning bidder in the

                                  3    receiver-conducted auction. TSI, Dkt. No. 303 ¶ 9. On February 20, 2019, Judge

                                  4    Westmore entered an order confirming the sale and assignment of the patents, including

                                  5    the patent-in-suit, to TSI. TSI, Dkt. No. 305. The TSI court specifically noted that Yufa

                                  6    “did not oppose the confirmation of the [r]eceiver’s sale of the patents” or any other

                                  7    substantive part of the motion. See TSI, Dkt. Nos. 304-05.

                                  8           The court had previously stayed this action pending the TSI court’s resolution of

                                  9    TSI’s motion to confirm the receiver’s sale of the patents. Dkt. No. 117. As that motion is

                                  10   now resolved, the court hereby LIFTS the stay entered on February 4, 2019.

                                  11          PMS now moves to dismiss this suit with prejudice, arguing that because Yufa no

                                  12   longer owns the patent-in-suit, he cannot maintain this infringement action.
Northern District of California
 United States District Court




                                  13          A motion under Federal Rule of Civil Procedure 12(b)(1) challenges the court's

                                  14   jurisdiction to hear a case. Standing challenges can be “facial” or “factual.” White v. Lee,

                                  15   227 F.3d 1214, 1242 (9th Cir. 2000). “In a facial attack, the challenger asserts that the

                                  16   allegations contained in a complaint are insufficient on their face to invoke federal

                                  17   jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the

                                  18   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

                                  19   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When challenged, the party

                                  20   opposing the motion bears the burden of establishing jurisdiction. A10 Networks, Inc. v.

                                  21   Brocade Commcn's Sys., Inc., No. 11–CV–05493, 2012 WL 1932878, at *2 (N.D. Cal.

                                  22   May 29, 2012).

                                  23          “To establish standing under Article III, a plaintiff must demonstrate, inter alia, that

                                  24   it has suffered an injury in fact. Constitutional injury in fact occurs when a party infringes

                                  25   a patent in violation of a party's exclusionary rights.” Drone Techs., Inc. v. Parrot S.A.,

                                  26   838 F.3d 1283, 1292 (Fed. Cir. 2016) (omitting quotation marks). That is, “[c]onstitutional

                                  27   standing in a patent case generally requires ownership of the patent.” Seoul Laser

                                  28   Dieboard Sys. Co. v. Serviform, S.r.l., 957 F. Supp. 2d 1189, 1194 (S.D. Cal. 2013).
                                                                                      2
                                  1           Here, it is undisputed that Yufa no longer owns the patent-in-suit. And Yufa has

                                  2    not asserted or provided any other reason why he believes he retains some exclusionary

                                  3    right derived from the patent-in-suit. Indeed, any such assertion would be contrary to

                                  4    Judge Westmore’s order granting TSI’s motion to confirm the sale of the patents to TSI—

                                  5    a motion Yufa did not oppose. See TSI, Dkt. No. 305 (“The [r]eciever’s sale of” the ’983

                                  6    Patent “including the rights to all past damages . . . is hereby confirmed;” “[t]he [r]eceiver

                                  7    shall assign all rights, title, and interest” in the ’983 Patent “to TSI”). Accordingly,

                                  8    because Yufa does not own the patent-in-suit and retains no continuing interest in that

                                  9    patent, he has not suffered an injury in fact and lacks constitutional standing to maintain

                                  10   this patent infringement action.

                                  11          For the foregoing reasons, the court GRANTS PMS’ motion to dismiss and

                                  12   DISMISSES this action with prejudice because the court lacks subject matter jurisdiction.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 3, 2019

                                  15
                                                                                      PHYLLIS J. HAMILTON
                                  16                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
